                                     Case 1:18-cr-00488-LTS Document 68 Filed 02/05/20 Page 1of1


     Federal Defenders                                                                                                   Southern District
                                                                                          52 Duane Street· 10th Floor, New York, NY 10007
     OF NEW YORK, INC.                                                                              Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                                        Sowthem Dimic1 vf N •'14 Yorlr.
      !>m·id /:'. Pamm                                                                                                          J~u11ifer   /.... Hnmw
     Exn:l4tiw Direcmr                                                                                                          ,<\rwni.ry-m-Cli.lr~
     ond _llforne,·-111-( 'hi".:/'

                                                                                             February 5, 2020
                                                                                                                'lDC SD~Y
         BY ECF AND BY FAX
                                                                                                             . )QCC\U:.\:T
         Honorable Laura Taylor Swain                                                                        ·LECTRO'\ICALLY FILED
         United States District Court                                                                         ' \( #:
                                                                                                                         ----    ---------------
         Southern District of New York                                                                                                  l) _ i"_
                                                                                                                                        ·-:r-'>          ·1,l '/..A..:
         500 Pearl Street
         New York, NY 10007
                                                                                               iVH:MO ENDORSED
          Re:           United States v. Jesse Rodriguez,
                        18 Cr. 488 (LTS)

         Dear Judge Swain:

                 I write with the consent of the government to request that the Court adjourn the
          status conference in the above-captioned matter currently scheduled for Thursday,
          February 6, at 10:30 a.m. Specifically, I request that the Court adjourn the conference by
          not less than 45 days and to a date other than March 26 or 27.

               This adjournment is necessary because, having met with Mr. Rodriguez twice at
         Kingsbrook Hospital since his return from Butner, I have significant concerns about his
         competency and need to take consultation with a psychologist before the hearing
         required by 18 U.S.C. § 4241(e).

                If the Court adjourns the conference, the parties respectfully request that the time
         until the next conference be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h), in
         the interest of justice.

THt APPLICATION IS GRANTED. THE CONFERENCE IS.        _tf1did-{,t_.~ -fV
                                                                                             Respectfully submitted,
~ 1,_!_'-1/ ;l-c AT _li_;__~_O__Atj IN COURTROOM I 7C TIIE   ~URTFlNDS   PURSUANT TO 18
U SC *3161 (H)(7)(A) THAT TIIEEliJ?p OF JUSTICE SERVED BY AN EXCLUSION Of THE TIME
I KOM TODA y' S DATE THROUGH.3_;~/;!4 OUTWEIGH Tl!E BEST INTERESTS OF THE PUBLIC AND         /s/
J'llE DEF -NDANT IN A SPEEDY TRIAL FOK THE REASONS STATED ABOVE          SO ORDERED.
                                                                                            Clay H. Kaminsky
                                                                                            Assistant Federal Defender
                                                                                            (212) 417-8749

          cc:          AUSA Sarah Mortazavi
